DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein a first mount is attached to a bottom surface of the first base, and a second mount is attached to a bottom surface of the second base, and wherein the fixing pieces are fastened to the first and second mounts of the first and second bases by using bolts.
Although the closest prior art of record, Schaller, teaches an air-conditioner casing mounted on a roof of a bus, the air-conditioner casing comprising: at least one base fixed onto the roof; and at least one shroud installed in the at least one base, wherein the at least one base comprises a pair of bases including a first base and second base, wherein the first base and the second base are installed to be spaced apart from and opposite to each other, and the at least one shroud is installed in a space between the first base and second base and wherein the at least one shroud comprises: a bracket to which a fan is attached; a plurality of legs extending downward from left and right surfaces of the bracket; and fixing pieces each bent outward from an end of each leg of the plurality of legs, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein a first mount is attached to a bottom surface of the first base, and a second mount is attached to a bottom surface of the second base, and wherein the fixing pieces are fastened to the first and second mounts of the first and second bases by using bolts, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763